              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LESLIE BOYD                               :     CIVIL ACTION
    Plaintiff,                            :
                                          :
      v.                                  :     No. 17-3195
                                          :
CITY OF PHILADELPHIA, et. al.             :
    Defendants.                           :

                                   ORDER

      AND NOW, this 31st day of March 2020, upon consideration of Defendant

MHM Services, Inc.’s Motion for Summary Judgment (ECF No. 47), Defendant

Corizon Health Inc.’s Motion for Summary Judgment (ECF No. 48), Defendant

City of Philadelphia’s Motion for Summary Judgment (ECF No. 49), Plaintiff

Leslie Boyd’s Response (ECF No. 54), Defendant City of Philadelphia’s Reply

(ECF No. 55), Defendant MHM Services, Inc.’s Reply (ECF No. 56), and

Defendant Corizon Health Inc.’s Reply (ECF No. 57), it is hereby ORDERED

Defendants’ Motions for Summary Judgment (ECF Nos. 47, 48, 49) are

GRANTED.

      The Clerk of Court is DIRECTED to CLOSE this matter.

                                          BY THE COURT:

                                          /s/ Chad F. Kenney

                                          CHAD F. KENNEY, JUDGE
